6. AIDS/HIV in view of the XVIII International AIDS Conference (Vienna July 18-23, 2010) (
- Before the vote:
Mr President, given the importance of this vote in advance of the Vienna Conference, I request a role-call vote on the final vote.
Mr President, ladies and gentlemen, my group opposes this.
(The request was rejected)
(FR) Let us calm down! As Luxembourg nationals speak and write in French and German, before the vote on this very sensitive resolution, may I draw your attention to the fact that there is an enormous difference between the French and German texts of paragraph 17.
In the German version, it states that the Member States and the Commission are invited ...
(DE) to support measures in the field of safe abortions
(FR) ... to support measures for safe abortion. I have been told that this part of the sentence does not feature in either the French text or the English text.
Mr President, if you could clarify whether it is the French text that is authentic, that would definitely help many Members to come to a decision during the vote.
We will correct all the translations so that they are in harmony with the original texts. We will check this. Thank you.
Mr President, given the vote that we have just taken, I wonder if the political party that objected would remove its objection and now allow us to have a roll-call vote on the final vote.
Mr President, ladies and gentlemen, I would reiterate our opposition.
(The request was rejected)
- After the vote:
Mr President, I do not want to delay the proceedings, and I am glad to see that Mr Cashman is in such good voice. I think it would be a good thing if we had a free vote across this House on issues of this kind. Then they could determine the true view of Parliament. We have one side that whips the House and only one side that allows a free vote. If we really want to determine the view of Parliament on issues of this kind, there should be a free vote across the House.
(Applause)
Mr President, if someone is named in this House, it is their right to reply. I was named. I therefore want to say to Mr Mitchell and others that, whichever party decides to vote, each of us has our own free vote and the House voted democratically.
(Applause)